DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. US 10850380 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a power tool comprising a wireless transceiver operable to form a wireless connection with a remote device; and a processor coupled to the wireless transceiver, the processor configured to: receive, via the wireless transceiver, a torque level the remote device, detect, during operation of the power tool, that a torque of the power tool exceeds the torque level, and generate an indication that the torque exceeds the torque level.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 11, 13-15, 17, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 20140367134 A1).
Regarding claim 1, Phillips et al. discloses a power tool (10) comprising: a housing (12); a motor (34) within the housing; a wireless transceiver (59) operable to form a wireless connection with a remote device (602, [0061], fig. 10); and a processor (42) connected to the wireless transceiver, the processor configured to: receive, via the wireless transceiver, a torque level from the remote device (descriptors [0007, 0039-0041]), detect, during operation of the power tool, that a torque of the power tool exceeds the torque level, and generate an indication that the torque exceeds the torque level (rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting [0041]).
Regarding claim 17,  Phillips et al. discloses a power tool comprising: a housing (12); a motor (34) within the housing; a wireless transceiver (59) operable to form a wireless connection with a remote device (602, [0061], fig. 10); and a processor (42) connected to the wireless transceiver, the processor configured to: receive, via the wireless transceiver, a plurality of torque levels for a plurality of operating modes from the remote device [0007, 0039-0041], determine that the power tool is operating in a first mode of the plurality of operating modes (torque set via 36, [0041]); detect, during operation of the power tool, that a torque of the power tool exceeds a first torque level of the plurality of torque levels corresponding to the first mode, and generate an indication that the torque exceeds the first torque level (rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting [0041]).
Regarding claim 9, Phillips et al. discloses a method of operating a power tool (10, [0007], claims 1-20) including a housing (12) and a motor (34) within the housing, the method comprising: receiving, with a processor via a wireless transceiver of the power tool, a torque level (descriptors [0007, 0039-0041]) from a remote device (602, [0061], fig. 10); detecting, with the processor, that a torque of the power tool exceeds the torque level during operation of the power tool; and generating, with the processor, an indication that the torque exceeds the torque level (rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting [0041], claims 1-20).
Regarding claims 3, 6-7, 11, 12-15, and 20, Phillips et al. discloses the torque level is provided as a percentage of available torque [0057, 0065, 0070], the indication includes at least one selected from the group consisting of flashing a light, ratcheting the motor, and stopping the motor (rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting [0041], claims 1-20), wherein the processor is further configured to: receive, via the wireless transceiver, a request to enable an anti-kickback feature; receive, via the wireless transceiver, an anti-kickback level for the anti-kickback feature; set the anti-kickback torque level; detect, during operation of the power tool, that the torque of the power tool exceeds the anti-kickback torque level; and stop the motor when the torque exceeds the anti-kickback torque level (descriptors [0007, 0039-0041]- note applicants specification defines anti-kickback as a set torque).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-6, 8-10, 14, 16, and 18-19, is/are rejected under 35 U.S.C. 103 as obvious over Phillips et al. (US 20140367134 A1) in view of LOVELASS et al. (US 20130327552 A1) and further in view of Gilmore (US 6424799 B1).
Regarding claims 2, 4-6, 8-10, 14, 16, and 18-19, Phillips et al. teaches having a current sensor connected to the processor [0031, 0036, 0055], rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting [0041]) and teaches having a plurality of torque levels, modes, second torque levels/modes corresponding to settings (user set, tasks with different mode/level, [0031-0032, 0041, 0058] but fails to explicitly disclose the processor is configured to detect the torque based on a motor current sensed by the current sensor wherein the indication includes ratcheting the motor, and an intensity of the ratcheting is set by the processor based on the torque level and wherein the torque level is a first torque level provided for a first mode, the power tool further comprising: a mode selector configured to select between the first mode and a second mode; the electronic processor is further configured to: receive, via the wireless transceiver, a second torque level from the remote device for the second mode, receive, using the mode selector, a selection of the second mode detect, during operation of the power tool, that the torque of the power tool exceeds the second torque level, and generate an indication that the torque exceeds the second torque level.
LOVELASS et al. teaches the torque level is provided as a percentage of available torque [0089], having a current sensor (PCB 40, current sensor [0087-0092], claims 11-12) connected to the processor, wherein the processor is configured to detect the torque based on a motor current sensed by the current sensor wherein the torque level is provided as a fixed magnitude of torque, calculating an estimated torque based on the motor current, ([0009, 0053, 0071, 0074, 0078, 0092], figs. 1-2 and 12-15). wherein the indication includes ratcheting the motor, and an intensity of the ratcheting is set by the processor based on the torque level [0003-0009, 0068, 0074-0075, 0082, 0093, 0099-0101] and wherein the torque level is a first torque level provided for a first mode, the power tool further comprising: a mode selector configured to select between the first mode and a second mode; the electronic processor is further configured to: receive, via the wireless transceiver (264 [0101]), a second torque level from the remote device for the second mode, receive, using the mode selector, a selection of the second mode (auto torque, mode [0054]) detect, during operation of the power tool, that the torque of the power tool exceeds the second torque level, and generate an indication that the torque exceeds the second torque level (different clutch settings for maximum torque setting [0009, 0095, 0101, 0113], claim 3).
Gilmore also teaches a power tool (10, col. 6, lines 43-55) comprising a processor (26 column 7 lines 52-65) to control torque output of the tool (column 1 lines 14-15), to control to the torque based on a motor current sensed by the current sensor (column 2 lines 13-15, column 3 lines 25-30); ratcheting the motor (column 7 lines 58-67), ratcheting the motor when the threshold is met), and an intensity of the ratcheting is set by the processor based on the torque level (column 8 lines 55-67, the pulses, of ratcheting, max torque peak); a fixed torque mode (column 10 lines 52-66, high and low frequency modes set the torque to a fixed torque mode) and a fixed torque level (current threshold level is fixed which fixes torque, column 10 lines 52-66); detect, during a subsequent operation of the power tool, that a subsequent torque of the power tool exceeds the fixed torque level (column 7 lines 58-67, current threshold level/ torque level); and generate a indication that a second torque exceeds the fixed torque level (column 10 lines 52-66; ratcheting mode max at 58-figure 4, col. 9, line 58-col. 10, line 10, column 10 lines 52-66, on/off times, two different indications).
Given the teachings of Phillips et al. of having a current sensor connected to the processor, rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting and teaches having a plurality of torque levels, modes, second torque levels/modes corresponding to settings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processor to be configured to detect the torque based on a motor current sensed by the current sensor wherein the indication includes ratcheting the motor, and an intensity of the ratcheting is set by the processor based on the torque level and wherein the torque level is a first torque level provided for a first mode, the power tool further comprising: a mode selector configured to select between the first mode and a second mode; the electronic processor is further configured to: receive, via the wireless transceiver, a second torque level from the remote device for the second mode, receive, using the mode selector, a selection of the second mode detect, during operation of the power tool, that the torque of the power tool exceeds the second torque level, and generate an indication that the torque exceeds the second torque level to have precise adjustment of speed/torque, increase and better control the effective torque output of the tool and/or for feedback purposes as taught by LOVELASS et al. and Gilmore.

Claim(s) 7 and 15, is/are rejected under 35 U.S.C. 103 as obvious over Phillips et al. (US 20140367134 A1) in view of Leukhardt et al. (US 4249117 A).
Regarding claims 7 and 15, Phillips et al. teaches setting torque and stopping the motor at torque thresholds, (descriptors [0007, 0039-0041]- note applicants specification defines anti-kickback as a set torque).  In the alternative, if it can be argued that Phillips et al. processor is not further configured to: receive, via the wireless transceiver, a request to enable an anti-kickback feature; receive, via the wireless transceiver, an anti-kickback level for the anti-kickback feature; setting, with the processor, the anti-kickback torque level; detecting, with the processor during operation of the power tool, that the torque of the power tool exceeds the anti-kickback torque level; and stopping, with the processor, the motor when the torque exceeds the anti-kickback torque level-
Leukhardt et al. teaches a power tool (abstract, col. 5, lines 45-55) with a processor (Intel 8748 microcomputer, col. 5, lines 55-65, col. 8, lines 18-67, claim 32, fig. 5), an anti-kickback feature (14); set an anti-kickback level for the anti-kickback feature; setting, with the processor, the anti-kickback torque level; detecting, with the processor during operation of the power tool, that the torque of the power tool exceeds the anti-kickback torque level; and stopping, with the processor, the motor when the torque exceeds the anti-kickback torque level and teaches receiving kickback control remotely, (col. 2, lines 33-55, col. 7, lines 1-67, col. 13 line 3-col. 14, line 45, claim 32).
Given the teachings of Phillips et al. of setting torque and stopping the motor at torque thresholds, rotation of chuck stopped/terminated when current exceeds the current level associated with the torque setting and teaches having a plurality of torque levels, modes, second torque levels/modes corresponding to settings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processor to be configured to: receive, via the wireless transceiver, a request to enable an anti-kickback feature; receive, via the wireless transceiver, an anti-kickback level for the anti-kickback feature; setting, with the processor, the anti-kickback torque level; detecting, with the processor during operation of the power tool, that the torque of the power tool exceeds the anti-kickback torque level; and stopping, with the processor, the motor when the torque exceeds the anti-kickback torque level to have precise adjustment of speed/torque, increase and better control the effective torque output of the tool, safety kickback control to protect the user and/or for feedback purposes as taught by Leukhardt et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731